Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-11 and 20-21, drawn to a speaker system that includes a driver, a rear horn located on the back side of the driver for reproducing low-frequency range and a front horn for reproducing high-frequency and mid-frequency range, wherein both the front and rear horns are made in the form of a single enclosure, classified in H04R1/30.
II. 	Claims 12-13, drawn to an acoustic horn including a driver consisting of at least a diaphragm, a diaphragm suspension and a driver basket, and an enclosure in the form of a contour flaring, wherein the basket of the driver is installed in an area of the throat in a seat formed by a protrusion on the inner surface of the horn enclosure, classified in H04R2400/13.
III. 	Claims 14-19, drawn to method of manufacturing a speaker system that includes creating a graphic module of an enclosure of the speaker system, dividing the module into parts and manufacturing parts of the enclosure, wherein the graphic module of the speaker system enclosure includes both front and rear horns presented in a single common enclosure, classified in Y10T 29/49005.

The inventions are independent or distinct, each from the other because:
Inventions Groups I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination in Group I has separate utility such as a speaker system including a driver, a rear horn located on the back side of the driver for reproducing low-frequency range and a front horn for reproducing high-frequency and mid-frequency range, wherein both the front and rear horns are made in the form of a single enclosure.  The subcombination in Group II has separate utility such as an acoustic horn including a driver consisting of at least a diaphragm, a diaphragm suspension and a driver basket, and an enclosure in the form of a contour flaring, wherein the basket of the driver is installed in an area of the throat in a seat formed by a protrusion on the inner surface of the horn enclosure.  The subcombination in Group III has separate utility such as a method of manufacturing a speaker system that includes creating a graphic module of an enclosure of the speaker system, dividing the module into parts and manufacturing parts of the enclosure, wherein the graphic module of the speaker system enclosure includes both front and rear horns presented in a single common enclosure.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status due to their recognized divergent subject matter; and 
(c) the search required for one Group is not required for the other Groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
May 7, 2022